Exhibit 13 Contents Selected Financial Data 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview 3 Cautionary Language Regarding Forward Looking Statements 6 Results of Operations 9 Liquidity and Financial Resources 15 Contractual Commitments 22 Capital Expenditures 23 Natural Gas Matters 23 Regulatory Matters 28 Environmental Matters 31 Legal Matters 33 Off-Balance Sheet Arrangements 33 Risk Management Activities 34 Critical Accounting Policies 35 Risk Factors 38 PG&E Corporation Consolidated Statements of Income 50 Consolidated Statements of Comprehensive Income 51 Consolidated Balance Sheets 52 Consolidated Statements of Cash Flows 54 Consolidated Statements of Equity 55 Pacific Gas and Electric Company Consolidated Statements of Income 56 Consolidated Statements of Comprehensive Income 57 Consolidated Balance Sheets 58 Consolidated Statements of Cash Flows 60 Consolidated Statements of Shareholders’ Equity 61 Notes to the Consolidated Financial Statements Note 1: Organization and Basis of Presentation 62 Note 2: Summary of Significant Accounting Policies 62 Note 3: Regulatory Assets, Liabilities, and Balancing Accounts 68 Note 4: Debt 72 Note 5: Energy Recovery Bonds 74 Note 6: Common Stock and Share-Based Compensation 75 Note 7: Preferred Stock 77 Note 8: Earnings Per Share 78 Note 9: Income Taxes 79 Note 10: Derivatives 82 Note 11: Fair Value Measurements 85 Note 12: Employee Benefit Plans 92 Note 13: Resolution of Remaining Chapter 11 Disputed Claims Note 14: Related Party Agreements and Transactions Note 15: Commitments and Contingencies Quarterly Consolidated Financial Data (Unaudited) Management’s Report on Internal Control Over Financial Reporting Reports of Independent Registered Public Accounting Firm 1 SELECTED FINANCIAL DATA (in millions, except per share amounts) 2008 (1) PG&E Corporation For the Year Operating revenues $ Operating income Income from continuing operations Earnings per common share from continuing operations, basic Earnings per common share from continuing operations, diluted Dividends declared per common share (2) At Year-End Common stock price per share $ Total assets Long-term debt (excluding current portion) Capital lease obligations (excluding current portion) (3) Energy recovery bonds (excluding current portion) (4) - - Pacific Gas and Electric Company For the Year Operating revenues $ Operating income Income available for common stock At Year-End Total assets Long-term debt (excluding current portion) Capital lease obligations (excluding current portion) (3) Energy recovery bonds (excluding current portion) (4) - - (1) In 2008, PG&E Corporation recorded $154 million in income from discontinued operations related to losses incurred and synthetic fuel tax credits claimed by PG&E Corporation’s former subsidiary, National Energy & Gas Transmission, Inc. (2) Information about the frequency and amount of dividends and restrictions on the payment of dividends is set forth in “Liquidity and Financial Resources – Dividends” within “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and in PG&E Corporation’s Consolidated Statements of Equity, the Utility’s Consolidated Statements of Shareholders’ Equity, and Note 6 of the Notes to the Consolidated Financial Statements. (3) The capital lease obligations amounts are included in noncurrent liabilities – other in PG&E Corporation’s and the Utility’s Consolidated Balance Sheets. (4) See Note 5 of the Notes to the Consolidated Financial Statements. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW PG&E Corporation, incorporated in California in 1995, is a holding company that conducts its business through Pacific Gas and Electric Company (“Utility”), a public utility operating in northern and central California.The Utility generates revenues mainly through the sale and delivery of electricity and natural gas to customers.The Utility served approximately 5.2 million electricity distribution customers and approximately 4.4 million natural gas distribution customers at December 31, 2012. The Utility is regulated primarily by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”).In addition, the Nuclear Regulatory Commission (“NRC”) oversees the licensing, construction, operation, and decommissioning of the Utility’s nuclear generation facilities.The CPUC has jurisdiction over the rates and terms and conditions of service for the Utility’s electricity and natural gas distribution operations, electric generation, and natural gas transportation and storage.The FERC has jurisdiction over the rates and terms and conditions of service governing the Utility’s electric transmission operations and over the rates and terms and conditions of service governing the Utility on its interstate natural gas transportation contracts.The Utility also is subject to the jurisdiction of other federal, state, and local governmental agencies. Before setting rates, the CPUC and the FERC conduct proceedings to determine the annual amount of revenue (“revenue requirements”) that the Utility is authorized to collect from its customers to recover its reasonable operating and capital costs (depreciation, tax, and financing expenses) of providing utility services.The primary CPUC proceedings are the general rate case (“GRC”) and the gas transmission and storage (“GT&S”) rate case which generally occur every few years and result in revenue requirements that are set for multi-year periods.The CPUC also periodically conducts a cost of capital proceeding, where it determines the capital structure the Utility must maintain (i.e., the relative weightings of common equity, long-term debt, and preferred equity) and authorizes the Utility to earn a specific rate of return on each capital component, including a rate of return on equity (“ROE”).The authorized revenue requirements the CPUC sets in the GRC and GT&S rate cases are set at levels to provide the Utility an opportunity to earn its authorized rates of return on its “rate base” – the Utility’s net investment in facilities, equipment, and other property used or useful in providing utility service to its customers.The primary FERC proceeding is the electric transmission owner (“TO”) rate case which generally occurs on an annual basis.The FERC does not conduct a separate proceeding to authorize a specific rate of return on the Utility’s FERC-jurisdictional assets.Instead, the rate of return is embedded in electric transmission revenues authorized by the FERC in TO rate cases.If the outcome of a TO rate case is reached through a FERC-approved settlement, the rate of return may not be specifically identified but rates would have been set to provide the Utility an opportunity to earn a reasonable rate of return.In other TO rate cases, the FERC may determine a specific rate of return after the FERC has held hearings and the parties have submitted briefs. The Utility’s ability to recover the revenue requirements that have been authorized by the CPUC in a GRC does not depend on the volume of the Utility’s sales of electricity and natural gas services.This decoupling of revenues and sales eliminates volatility in the revenues earned by the Utility due to fluctuations in customer demand.However, fluctuations in operating and maintenance costs and the amount and timing of capital expenditures may impact the Utility’s ability to earn its authorized rate of return.The Utility’s ability to recover a portion of its revenue requirements that have been authorized by the CPUC in GT&S rate cases depends on the volume of natural gas transported.The Utility’s ability to recover its revenue requirements that have been authorized by the FERC in a TO rate case depends on the volume of electricity sales. The Utility also collects additional revenue requirements to recover certain costs that the CPUC has authorized the Utility to pass on to customers, including costs to purchase electricity and natural gas; and to fund public purpose, demand response, and customer energy efficiency programs.Therefore, although the timing and amount of these costs can impact the Utility’s revenue, these costs generally do not impact net income.The Utility’s revenues and net income, however, also may be affected by incentive ratemaking mechanisms that adjust rates depending on the extent to which the Utility meets or fails to meet certain performance criteria, such as customer energy efficiency goals. The Utility’s revenue requirements are set based on forecasted costs.Differences in actual costs could negatively affect the Utility’s ability to earn its authorized return.Differences can occur for numerous reasons, including unanticipated costs related to storms, outages, catastrophic events, or to comply with new legislation, regulations, or orders; or if the Utility is required to pay third-party claims that are not recoverable through insurance.The CPUC could also disallow recovery of costs that it finds were not prudently or reasonably incurred.Finally, there may be some types of costs that the CPUC has determined will not be recoverable through rates or for which the Utility does not seek recovery, such as certain costs associated with the Utility’s natural gas system, penalties associated with investigations or violations, and environmental-related liabilities associated with the Utility’s natural gas compressor station located in Hinkley, California, as described more fully below. 3 This is a combined annual report of PG&E Corporation and the Utility, and includes separate Consolidated Financial Statements for each of these two entities.PG&E Corporation’s Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility’s Consolidated Financial Statements include the accounts of the Utility and its wholly owned and controlled subsidiaries.This combined Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) of PG&E Corporation and the Utility should be read in conjunction with the Consolidated Financial Statements and the Notes to the Consolidated Financial Statements included in this annual report. Key Factors Affecting Results of Operations and Financial Condition PG&E Corporation’s and the Utility’s financial condition, results of operations, and cash flows have continued to be materially affected by costs the Utility has incurred to improve the safety and reliability of its natural gas operations, as well as by costs related to the ongoing regulatory proceedings, investigations, and civil lawsuits that commenced following the rupture of one of the Utility’s natural gas transmission pipelines in San Bruno, California on September 9, 2010 (the “San Bruno accident”).Through December 31, 2012, PG&E Corporation and the Utility have incurred cumulative charges of approximately $1.83 billion related to the San Bruno accident and natural gas matters. For 2012, this amount includes pipeline-related expenses of $477 million and capital expenditures of $353 million that will not be recoverable through rates. (See “CPUC Gas Safety Rulemaking Proceeding” below.) These matters and a number of other factors will continue to have a material negative impact on PG&E Corporation’s and the Utility’s future results of operations, financial condition, and cash flows. · The Outcome of Matters Related to the Utility’s Natural Gas System.The Utility forecasts that it will incur total pipeline-related costs ranging from $400 million to $500 million in 2013 that will not be recoverable through rates.These amounts include costs to perform work under the Utility’s pipeline safety enhancement plan that were disallowed by the CPUC, as well as costs related to the Utility’s multi-year effort to identify and remove encroachments from transmission pipeline rights-of-way; costs associated with the integrity of transmission pipelines and other gas-related work; and legal and regulatory expenses.(See “Operating and Maintenance” below.)In addition, PG&E Corporation and the Utility believe that the CPUC will impose penalties on the Utility of at least $200 million in connection with three pending CPUC investigations and other potential enforcement matters. The ultimate amount of penalties could be materially higher and the Utility may also incur costs to implement any remedial actions the CPUC may order the Utility to perform.(See “Pending CPUC Investigations and Enforcement Matters” below.)An ongoing investigation of the San Bruno accident by federal, state, and local authorities may result in the imposition of civil or criminal penalties on the Utility.(See “Criminal Investigation” below.)Finally, PG&E Corporation and the Utility believe it is reasonably possible that they may incur additional charges of up to $145 million for estimated third-party claims related to the San Bruno accident.(See “Third-Party Claims” below.) · Authorized Rate of Return, Capital Structure, and Financing Needs.The CPUC has authorized the Utility’s capital structure through 2015 for the Utility’s electric generation, electric and natural gas distribution, and natural gas transmission and storage rate base, consisting of 52% common equity and 48% debt and preferred stock.The CPUC also authorized the Utility to earn a ROE of 10.40% beginning January 1, 2013, compared to the 11.35% previously authorized. (See “2013 Cost of Capital Proceeding” below.)In addition, the FERC has ordered the Utility to revise its requested revenue requirements and rates in its pending TO rate case to reflect a 9.1% ROE on electric transmission assets, rather than the 11.5% ROE originally requested by the Utility.(See “FERC Transmission Owner Rate Case” below.)PG&E Corporation contributes equity to the Utility as needed by the Utility to maintain its CPUC-authorized capital structure.The Utility has incurred significant expenses that are not recoverable through rates, which has increased the Utility’s equity needs.In 2012, PG&E Corporation made equity contributions to the Utility of $885 million, which were funded primarily through common stock issuances that had a material dilutive effect on PG&E Corporation’s earnings per common share.PG&E Corporation forecasts that it will issue additional common stock of approximately $1 billion in 2013 to fund the Utility’s equity needs.Issuances that are used to fund the Utility’s equity needs that are attributable to unrecoverable costs and penalties will have an additional dilutive effect.The Utility’s debt and equity financing needs also will be affected by other factors, including the timing and amount of the Utility’s capital expenditures, operating expenses, and collateral requirements associated with price risk management activities.The Utility forecasts that capital spending will total approximately $5.1 billion in 2013, including capital projects related to its pipeline safety enhancement plan.PG&E Corporation’s and the Utility’s ability to access the capital markets and the terms and rates of future financings could be affected by changes in their respective credit ratings, the outcome of natural gas matters, general economic and market conditions, and other factors.(See “Liquidity and Financial Resources” below.) 4 · The Timing and Outcome of Ratemaking Proceedings.The Utility’s financial results are affected by the timing and outcome of ratemaking proceedings.The CPUC issued decisions in 2011 that determined the majority of the Utility’s base revenue requirements through 2013.In November 2012, the Utility filed its 2014 GRC application with the CPUC to request that the CPUC determine the amount of revenue requirements the Utility is authorized to collect through rates for its electric generation operations and electric and natural gas distribution from 2014 through 2016.The Utility has requested that the CPUC increase the Utility’s base revenues for 2014 by $1.28 billion over the comparable revenues for 2013 that were previously authorized.(See “2014 General Rate Case” below.)The FERC is expected to determine in the pending TO rate case the amount of electric transmission revenues the Utility can recover beginning in May 2013.(See “FERC Transmission Owner Rate Case” below.)In addition, in late 2013, the Utility expects to file an application with the CPUC to initiate the Utility’s 2015 GT&S rate case in which the CPUC will determine the rates, and terms and conditions of the Utility’s gas transmission and storage services beginning January 1, 2015.The outcome of these ratemaking proceedings can be affected by many factors, including general economic conditions, the level of customer rates, regulatory policies, and political considerations. · The Ability of the Utility to Control Operating Costs and Capital Expenditures.Rates are primarily set based on forecasts and assumptions about the amount of operating costs and capital expenditures the Utility will incur in future periods.PG&E Corporation’s and the Utility’s net income is negatively affected when the revenues provided by rates are not sufficient for the Utility to recover the costs it actually incurs.In 2012, in addition to the non-recoverable costs related to the Utility’s natural gas system described above, the Utility incurredcosts of $255 million to improve the safety and reliability of its electric and natural gas operations that it will not recover in rates.The Utility forecasts that it will incur approximately $250 millionto make additional incremental improvements in 2013 that it will not recover in rates.(See “Operating and Maintenance” below.)In addition, 2013 net income will be negatively affected by costs related to capital expenditures that the Utility forecasts will exceed authorized levels.Any future increase in the Utility’s environmental-related liabilities that are not recoverable through rates, such as costs associated with its natural gas compressor station located in Hinkley, California, also will negatively affect PG&E Corporation’s and the Utility’s net income.For 2012, the Utility recorded total charges to net income of $127 million for environmental remediation related to the Hinkley site.(See “Environmental Matters” below.)Other differences between the amount or timing of the Utility’s actual costs and forecasted or authorized amounts may also affect the Utility’s ability to earn its authorized ROE. 5 Summary of Changes in Earnings per Common Share and Income Available for Common Shareholders for 2012 The following table is a summary reconciliation of the key changes, after-tax, in PG&E Corporation’s income available for common shareholders and earnings per common share for the year ended December 31, 2012: Earnings Per Common Share (in millions, except per share amounts) Earnings (Diluted) Income Available for Common Shareholders - 2011 $ $ Increase in rate base earnings 80 Natural gas matters (1) 32 Storm and outage expenses 28 Litigation and regulatory matters 27 Gas transmission revenues 15 Environmental-related costs 11 Planned incremental work ) ) Employee operational performance incentive ) ) Energy efficiency incentive (3 ) ) Increase in shares outstanding (2) - ) Other ) ) Income Available for Common Shareholders - 2012 $ $ (1) The Utility incurred charges related to natural gas matters of $812 million and $739 million, pre-tax, for 2012 and 2011, respectively.The amount shown above represents the favorable tax impact attributable to the lower amount of non-deductible penalties recorded in 2012 of $17 million, as compared to $200 million recorded in 2011. (2) Represents the impact of a higher number of shares outstanding at December 31, 2012, compared to the number of shares outstanding at December 31, 2011.PG&E Corporation issues shares to fund its equity contributions to the Utility to maintain the Utility’s capital structure and fund operations, including expenses related to natural gas matters.This has no dollar impact on earnings. CAUTIONARY LANGUAGE REGARDING FORWARD-LOOKING STATEMENTS This 2012 Annual Report contains forward-looking statements that are necessarily subject to various risks and uncertainties.These statements reflect management’s judgment and opinions which are based on current estimates, expectations, and projections about future events and assumptions regarding these events and management's knowledge of facts as of the date of this report. These forward-looking statements relate to, among other matters, estimated losses associated with various investigations; estimated losses and insurance recoveries associated with the civil litigation arising from the San Bruno accident; forecasts of costs the Utility will incur to make safety and reliability improvements, including costs to perform work under the pipeline safety enhancement plan, that the Utility will not recover through rates; forecasts of capital expenditures; estimates and assumptions used in critical accounting policies, including those relating to environmental remediation, tax, litigation, third-party claims, and other liabilities; and the level of future equity or debt issuances.These statements are also identified by words such as “assume,” “expect,” “intend,” “forecast,” “plan,” “project,” “believe,” “estimate,” “predict,” “anticipate,” “may,” “should,” “would,” “could,” “potential” and similar expressions.PG&E Corporation and the Utility are not able to predict all the factors that may affect future results.Some of the factors that could cause future results to differ materially from those expressed or implied by the forward-looking statements, or from historical results, include, but are not limited to: · the timing and terms of the resolution of pending investigations and enforcement matters related to the Utility’s natural gas system operating practices and the San Bruno accident, including the ultimate amount of penalties the Utility will be required to pay, the cost of any remedial actions the Utility may be ordered to perform, and whether the resolution is reached through settlement negotiations, or a fully litigated proceeding; the ultimate amount of third-party claims associated with the San Bruno accident and the timing and amount of related insurance recoveries; the ultimate amount of punitive damages, if any, the Utility may incur related to third-party claims; and the ultimate amount of civil or criminal penalties, if any, the Utility may incur related to the criminal investigation; · the outcomes of current ratemaking proceedings, such as the 2014 GRC and the pending TO rate case;the outcome of future ratemaking and regulatory proceedings, such as the 2015 GT&S rate case, and the CPUC’s natural gas rulemaking proceeding in which the CPUC will consider the Utility’s proposed scope, timing, and cost recovery mechanisms that will apply to the second phase of the pipeline safety enhancement plan; and the outcomes of other ratemaking and regulatory proceedings; 6 · the ultimate amount of costs the Utility incurs in the future that are not recovered through rates, including costs to perform work under the pipeline safety enhancement plan, to identify and remove encroachments from transmission pipeline easements, and to perform incremental work to improve the safety and reliability of electric and natural gas operations; · the outcome of future investigations or proceedings that may be commenced by the CPUC or other regulatory authorities relating to the Utility’s compliance with laws, rules, regulations, or orders applicable to the operation, inspection, and maintenance of its electric and gas facilities; · whether PG&E Corporation and the Utility are able to repair the reputational harm that they have suffered, and may suffer in the future, due to the negative publicity surrounding the San Bruno accident, the related civil litigation, and the pending investigations, including any charge or finding of criminal liability; · the level of equity contributions that PG&E Corporation must make to the Utility to enable the Utility to maintain its authorized capital structure as the Utility incurs charges and costs, including costs associated with natural gas matters and penalties imposed in connection with the pending investigations, that are not recoverable through rates or insurance; · the impact of environmental remediation laws, regulations, and orders; the ultimate amount of costs incurred to discharge the Utility’s known and unknown remediation obligations; the extent to which the Utility is able to recover compliance and remediation costs from third parties or through rates or insurance; and the ultimate amount of costs the Utility incurs in connection with environmental remediation liabilities that are not recoverable through rates or insurance, such as the remediation costs associated with the Utility’s natural gas compressor station site located near Hinkley, California; · the impact of new legislation or NRC regulations, recommendations, policies, decisions, or orders relating to the operations, seismic design, security, safety, or decommissioning of nuclear facilities, including the Utility’s Diablo Canyon nuclear power plant (“Diablo Canyon”), or relating to the storage of spent nuclear fuel, cooling water intake, or other issues; and the ability of the Utility to relicense the Diablo Canyon units; · the impact of weather-related conditions or events (such as storms, tornadoes, floods, drought, solar or electromagnetic events, and wildland and other fires), natural disasters (such as earthquakes, tsunamis, and pandemics), and other events (such as explosions, fires, accidents, mechanical breakdowns, equipment failures, human errors, and labor disruptions), as well as acts of terrorism, war, or vandalism, including cyber-attacks, that can cause unplanned outages, reduce generating output, disrupt the Utility’s service to customers, or damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; and subject the Utility to third-party liability for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory penalties on the Utility; · the impact of environmental laws and regulations aimed at the reduction of carbon dioxide and other greenhouse gases (“GHG”s), and whether the Utility is able to recover associated compliance costs, including the cost of emission allowances and offsets, that the Utility may incur under cap-and-trade regulations; · changes in customer demand for electricity (“load”) and natural gas resulting from unanticipated population growth or decline in the Utility’s service area, general and regional economic and financial market conditions, the extent of municipalization of the Utility’s electric distribution facilities, changing levels of “direct access” customers who procure electricity from alternative energy providers, changing levels of customers who purchase electricity from governmental bodies that act as “community choice aggregators,” and the development of alternative energy technologies including self-generation and distributed generation technologies; · the adequacy and price of electricity, natural gas, and nuclear fuel supplies; the extent to which the Utility can manage and respond to the volatility of energy commodity prices; the ability of the Utility and its counterparties to post or return collateral in connection with price risk management activities; and whether the Utility is able to recover timely its energy commodity costs through rates; 7 · whether the Utility’s information technology, operating systems and networks, including the advanced metering system infrastructure, customer billing, financial, and other systems, can continue to function accurately while meeting regulatory requirements; whether the Utility is able to protect its operating systems and networks from damage, disruption, or failure caused by cyber-attacks, computer viruses, or other hazards; whether the Utility’s security measures are sufficient to protectcustomer, vendor, and financial data contained in such systems and networks; and whether the Utility can continue to rely on third-party vendors and contractors that maintain and support some of the Utility’s operating systems; · the extent to which costs incurred in connection with third-party claims or litigation are not recoverable through insurance, rates, or from other third parties; · the ability of PG&E Corporation and the Utility to access capital markets and other sources of debt and equity financing in a timely manner on acceptable terms; · the impact of federal or state laws or regulations, or their interpretation, on energy policy and the regulation of utilities and their holding companies, including how the CPUC interprets and enforces the financial and other conditions imposed on PG&E Corporation when it became the Utility’s holding company, and whether the outcome of proceedings and investigations relating to the Utility’s natural gas operations affects the Utility’s ability to make distributions to PG&E Corporation in the form of dividends or share repurchases; and, in turn, PG&E Corporation’s ability to pay dividends; · the outcome of federal or state tax audits and the impact of any changes in federal or state tax laws, policies, or regulations; and · the impact of changes in generally accepted accounting principles, standards, rules, or policies, including those related to regulatory accounting, and the impact of changes in their interpretation or application. For more information about the significant risks that could affect the outcome of these forward-looking statements and PG&E Corporation’s and the Utility’s future financial condition, results of operations, and cash flows, see “Risk Factors” below.PG&E Corporation and the Utility do not undertake an obligation to update forward-looking statements, whether in response to new information, future events, or otherwise. 8 RESULTS OF OPERATIONS The table below details certain items from the accompanying Consolidated Statements of Income for 2012, 2011, and 2010: Year ended December 31, (in millions) Utility Electric operating revenues $ $ $ Natural gas operating revenues Total operating revenues Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating income Interest income 6 5 9 Interest expense ) ) ) Other income, net 88 53 22 Income before income taxes Income tax provision Net income Preferred stock dividend requirement 14 14 14 Income Available for Common Stock $ $ $ PG&E Corporation, Eliminations, and Other (1) Operating revenues $
